DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on March 29, 2021.

Drawings
3.	The drawings were received on March 29, 2021.  These drawings are accepted.

Claim Objections
4. 	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 11 is missing. Misnumbered claims 12-27 have been renumbered 11-26 respectively.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6. 	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites, “[t]he controller according to claim 5”. However, the limitations pertaining to the controller fail to constitute as a further limitation since there are no other claims upon which it depends to further limit from. In other words, claim 5 is a dependent claim that depends upon itself and therefore fails to further limit subject matter from another claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
 	For purposes of hastening prosecution, claim 5 will be interpreted as if it depended from claim 1. 

Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-5, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 2018/0062529).
	Regarding claim 1, Song et al discloses a controller (Fig. 1, control circuit 150) configured to control a power converter (Fig. 1, converter 100), the power converter (Fig. 1, converter 100) having a transformer (Fig. 1, transformer 110), a low side switch (Fig. 1, main switch Sm) for drawing current from a supply voltage (Fig. 1, input voltage Vin) through a primary winding (Fig. 1, primary winding of transformer 110) of the transformer (Fig. 1, transformer 110) and a high side switch (Fig. 1, auxiliary switch Sa) for coupling the primary winding (Fig. 1, primary winding of transformer 110) of the transformer (Fig. 1, transformer 110) to a snubber capacitor (Fig. 1, clamp capacitor Cr), wherein the controller (Fig. 1, control circuit 150) is configured to generate drive signals (Fig. 1, control signals CTa and Ctm) that control the opening and closing of the low side switch (Fig. 1, main switch Sm) (i.e. control circuit 150 of Figure 1 controls the opening and closing of main switch Sm via control signal CTm) once during each of a series of switching cycles (Fig. 2, switching cycle from P1-P6) (i.e. control signal CTm, which controls the on and off function of main switch Sm, is turned on and off one time during the switching period P1-P6. See Figure 2) to form a regulated output voltage (Fig. 1, output voltage Vo) (See Figures 2 and 3. Note that Figures 2 and 3 are related to Figure 1 since Figures 2 and 3 disclose waveform diagrams of operation for the circuit as disclosed within Figure 1 with Figure 3 showing another operation during cross voltage Vds1 oscillation, that is period P4, of Figure 2), and wherein the controller (Fig. 1, control circuit 150) is configured to selectively control the high side switch (Fig. 1, auxiliary switch Sa) according to: a mode of operation (i.e. operation under heavy load condition) (See paragraphs [0042]-[0043] and Figure 2) in which the high side switch (Fig. 1, auxiliary switch Sa) is closed and then opened once during each of the series of switching cycles (Fig. 2, switching cycle from P1-P6) (i.e. control signal CTa, which controls the on and off function of auxiliary switch Sa, is turned on and off one time during the switching period P1-P6. See Figure 2 and paragraph [0043]. Furthermore, under the heavy load condition, auxiliary switch Sa is turned on at the first peak of the resonant voltage. See paragraphs [0042]-[0043] and Figure 2); and a mode of operation (i.e. operation under medium load condition as demonstrated in Figure 3) (See paragraphs [0042]-[0043] and [0053] and Figure 3) in which the high side switch (Fig. 1, auxiliary switch Sa) is closed and then opened two times during each of the series of switching cycles (Fig. 2, switching cycle from P1-P6) (i.e. when the control circuit 150 executes voltage zero-crossing detection, the auxiliary switch control signal CTa can turn on auxiliary switch Sa at the peaks of the resonant voltage. See paragraph [0053] and Figure 3).
 	Regarding claim 2, Song et al further discloses wherein the controller (Fig. 1, control circuit 150) is configured to control a flyback converter (i.e. converter 100 of Figure 1) that performs DC-to-DC power conversion (See Figure 1). 
 	Regarding claim 3, Song et al further discloses wherein the controller (Fig. 1, control circuit 150) is configured to control the power converter (Fig. 1, converter 100) so that output voltage (Fig. 1, output voltage Vo) is formed from a current induced in a secondary winding (Fig. 1, secondary winding of transformer 110) of the transformer (Fig. 1, transformer 110) and wherein the output voltage (Fig. 1, output voltage Vo) is regulated in a feedback loop (i.e. control circuit 150 can be configured to receive a feedback voltage signal Vfb and determine the load condition of the converter 100. See paragraph [0042]).
 	Regarding claim 4, Song et al further discloses wherein the controller (Fig. 1, control circuit 150) is configured to select between the mode of operation (i.e. operation under heavy load condition) (See paragraphs [0042]-[0043] and Figure 2) in which the high side switch (Fig. 1, auxiliary switch Sa) is closed and then opened once during each of the series of switching cycles (Fig. 2, switching cycle from P1-P6) (i.e. control signal CTa, which controls the on and off function of auxiliary switch Sa, is turned on and off one time during the switching period P1-P6. See Figure 2 and paragraph [0043]. Furthermore, under the heavy load condition, auxiliary switch Sa is turned on at the first peak of the resonant voltage. See paragraphs [0042]-[0043] and Figure 2) and the mode of operation (i.e. operation under medium load condition as demonstrated in Figure 3) (See paragraphs [0042]-[0043] and [0053] and Figure 3) in which the high side switch (Fig. 1, auxiliary switch Sa) is closed then opened two times during each of the series of switching cycles (Fig. 2, switching cycle from P1-P6) (i.e. when the control circuit 150 executes voltage zero-crossing detection, the auxiliary switch control signal CTa can turn on auxiliary switch Sa at the peaks of the resonant voltage. See paragraph [0053] and Figure 3) according to a level of power delivered to a load (Fig. 1, load) (i.e. as indicated by the load condition. See paragraph [0043]). 
 	Regarding claim 5, Song et al further discloses wherein the controller (Fig. 1, control circuit 150) is configured to select the mode of operation (i.e. operation under medium load condition as demonstrated in Figure 3) (See paragraphs [0042]-[0043] and [0053] and Figure 3) in which the high side switch (Fig. 1, auxiliary switch Sa) is closed then opened two times during each of the series of switching cycles (Fig. 2, switching cycle from P1-P6) (i.e. when the control circuit 150 executes voltage zero-crossing detection, the auxiliary switch control signal CTa can turn on auxiliary switch Sa at the peaks of the resonant voltage. See paragraph [0053] and Figure 3) when the level of power delivered to the load is light (i.e. light load condition. See Figure 5 and paragraphs [0043], [0074]-[0075]).
 	Regarding claim 10, Song et al further discloses wherein the controller (Fig. 1, control circuit 150) is configured to select between the mode of operation (i.e. operation under heavy load condition) (See paragraphs [0042]-[0043] and Figure 2) in which the high side switch (Fig. 1, auxiliary switch Sa) is closed and then opened once during each of the series of switching cycles (Fig. 2, switching cycle from P1-P6) (i.e. control signal CTa, which controls the on and off function of auxiliary switch Sa, is turned on and off one time during the switching period P1-P6. See Figure 2 and paragraph [0043]. Furthermore, under the heavy load condition, auxiliary switch Sa is turned on at the first peak of the resonant voltage. See paragraphs [0042]-[0043] and Figure 2) and the mode the mode of operation (i.e. operation under medium load condition as demonstrated in Figure 3) (See paragraphs [0042]-[0043] and [0053] and Figure 3) in which the high side switch (Fig. 1, auxiliary switch Sa) is closed then opened two times during each of the series of switching cycles (Fig. 2, switching cycle from P1-P6) (i.e. when the control circuit 150 executes voltage zero-crossing detection, the auxiliary switch control signal CTa can turn on auxiliary switch Sa at the peaks of the resonant voltage. See paragraph [0053] and Figure 3) according to a level of line voltage (Fig. 1, voltage V1) available as input (Fig. 1, voltage Vin) to the power converter (Fig. 1, converter 100). 
 	Regarding claim 12, Song et al further discloses a switching power supply (i.e. flyback converter of Figure 1) comprising: the controller (Fig. 1, control circuit 150); and a power converter (Fig. 1, converter 100) comprising the transformer (Fig. 1, transformer 110), the low side switch (Fig. 1, main switch Sm), the high side switch (Fig. 1, auxiliary switch Sa) and the snubber capacitor (Fig. 1, clamp capacitor Cr).  

Allowable Subject Matter
9.	Claims 13-27 are allowed.
10.	Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 6-9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A controller according to claim 1, wherein the controller is configured to monitor a first voltage generated at a node between the low side switch and the high side switch for determining time instants for closing and opening the high side switch.

Regarding claims 13-18, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A controller configured to control a power converter, the power converter having a transformer, a low side switch for drawing current from a supply voltage through a primary winding of the transformer and a high side switch for coupling the primary winding of the transformer to a snubber capacitor, wherein a first voltage is generated at a node between the low side switch and the high side switch, and wherein the controller is configured to generate a drive signal that controls the opening and closing of the low side switch to form a regulated output voltage, and wherein the controller is configured to selectively operate in a mode in which the high side switch is closed during each of a series of switching cycles based on a comparison of the supply voltage to the first voltage and in a mode in which the high side switch is held open during each of a series of switching cycles thereby a current through the high side switch is passively rectified by a body diode of the high side switch, and wherein the controller is configured to select between the modes of operation according to a level of the supply voltage or load power.

Regarding claims 19-27, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A controller configured to control a power converter, the power converter having a transformer, a low side switch for drawing current from a supply voltage through a primary winding of the transformer and a high side switch for coupling the primary winding of the transformer to a snubber capacitor, wherein a first voltage is generated at a node between the low side switch and the high side switch, and wherein the controller is configured to generate a drive signal that controls the opening and closing of the high side switch to form a regulated output voltage, wherein the controller is configured to selectively operate in a mode in which the high side switch is closed during each of a series of switching cycles based on a comparison of the supply voltage to the first voltage and in a mode in which the high side switch closed during each of a series of switching cycles in response to a pulse signal, and wherein the controller selects between the modes of operation according to a level of the supply voltage or load power.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hari et al (US 2019/0013739) deals with systems and methods of active clamp flyback converters, Hwang (US 2018/0226884) deals with a switching power converter and light load condition improvements thereof, Wang et al (US 9,991,803) deals with a reduction of electromagnetic interference in a flyback converter, Hwang (US 2017/0179832) deals with a power converter for a switching power supply and manner of operation thereof, Hari et al (US 2016/0344293) deals with a switched mode power supply with efficient operation at light loads and method thereof, Ghosh et al (US 2015/0381031) deals with a flyback converter, Bourdillon (US 2003/0086279) deals with a system and method for regulating multiple output s in a DC-DC converter, and Smith (US 5,430,633) deals with a multi-resonant clamped flyback converter.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838